Case 1:16-cv-03311-ELH Document 123 Filed 11/05/20 Page 1 of 1
Case 1:16-cv-03311-ELH Document 122-1 Filed 11/05/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MARYLAND SHALL ISSUE, INC., ef al., *

Plaintiffs, .
V. * No. 1:16-cy-03311-ELH
LAWRENCE HOGAN, et al. +
Defendants. .
* * * * * * * * * * * * *
ORDER

UPON CONSIDERATION of the Consent Motion for Extension of Time filed by
defendants (the “Motion”), it is this 5 of //) OY. , 2020, hereby

ORDERED that the Motion is granted; and it is further

ORDERD that the deadlines in the Court’s October 2, 2020 Order (ECF 121) are

hereby extended as follows:

Defendants’ Summary Judgment Motion: November 25, 2020
Plaintiffs’ Opposition/Cross-motion: January 27, 2021
Defendants’ Opposition/Reply: March 1, 2021
Plaintiffs’ Reply: March 31, 2021

Gen 4, dLoulanrcto—

Judge Ellen Lipton Hollander
United States District Judge
